STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                             UNPUBLISHED
                                                             December 18, 2014
              Plaintiff-Appellee,

v                                                            No. 317605
                                                             Wayne Circuit Court
JAMES WILLIAM GORE,                                          LC No. 12-008599-FC

              Defendant-Appellant.


Before: O’CONNELL, P.J., and BORRELLO and GLEICHER, JJ.

O’CONNELL, P.J. (concurring in result only).

       I concur in the result only.

                                                      /s/ Peter D. O’Connell




                                               -1-